Citation Nr: 0610284	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated at 20 percent disabling.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated at 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.

In June 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In October 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran's right and left knee disabilities are 
manifested by no more than moderate lateral instability.

2.  The veteran's right and left knee disabilities are 
manifested by pain, weakness, fatigability, and lack of 
endurance.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected right and left knee 
disabilities, based on instability, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, Diagnostic Code 5257, (2005).

2.  The criteria for a separate 10 percent evaluation for 
service connected right and left knee disabilities, based 
upon arthritis and painful motion, have been met.  38 
U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2001 and a February 2003 
statement of the case.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish an 
increased rating for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as no effective date will be assigned and, therefore, there 
can be no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in January 2002 and July 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 , and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee, and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Under Diagnostic Code 5260, flexion of the leg limited 
to 60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The veteran's service-connected right knee injury is 
evaluated under Diagnostic Code 5257, which contemplates 
lateral instability and subluxation of the knee joint.  The 
current evaluation assigned to the service-connected 
disability is 20 percent.

The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against an 
evaluation in excess of 20 percent based upon instability of 
either knee.  Private medical records from Group Health 
Federal Way Medical Center dated December 2004 stated that 
medial and lateral collateral ligaments were stable, Lachman 
test was negative, and McMurray did not have a definite 
click.  In addition, the July 2005 VA examination report 
stated that there was no laxity of the cruciate or collateral 
ligaments of either knee and McMurray and Steinmann's tests 
were negative for both knees.  In addition, the examiner, a 
board certified Orthopedic Surgeon, described the functional 
impairment of the veteran's right and left knees as moderate.  
Although during the June 2004 personal hearing the veteran 
reported that she experienced popping and instability in her 
right knee, the Board finds that the above-described 
objective findings show that the veteran does not have severe 
subluxation or instability of ether knee and therefore an 
evaluation in excess of 20 percent is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran is competent to report her symptoms; however, she 
does not have medical expertise.  While she can describe how 
her knees feel, she cannot provide a competent opinion 
regarding objective findings of instability or subluxation.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing their findings.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  To this extent, the 
preponderance of the evidence is against her claim for an 
evaluation in excess of 20 percent for either knee based upon 
instability, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 20 percent based upon 
instability under DeLuca, 8 Vet. App. 202; however, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to this part of the veteran's claim.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 
Vet. App 7, 11 (1996) (holding that Diagnostic Code 5257 is 
not predicated on loss of range of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to a disability rated 
under that Diagnostic Code).  Therefore, the Board has not 
considered DeLuca in determining whether an evaluation in 
excess of 20 percent, based upon instability, is warranted 
for the right knee.

After having carefully reviewed all the evidence of record, 
the Board finds that the evidence supports a grant of a 
separate 10 percent evaluation for the right and left knees 
for painful motion and arthritis.

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Codes 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 would still be 
available.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The medical evidence shows that the veteran has limitation of 
motion and painful motion in both knees and arthritis of the 
right knee.  The July 2005 VA examination report shows that 
the veteran was able to fully extend both legs without pain.  
However, she was limited to flexion of both knees to only 105 
degrees and painful arc of motion was between 80 and 105 
degrees with grimacing.  Assessing the DeLuca criteria, the 
examiner observed that with repeated flexions, both knees had 
an additional 5 degree loss of range of motion, weakened 
movements, some excess fatigue, and lack of endurance.  No 
incoordination was noticed.  There was also right knee 
effusion and mild atrophy of the right calf.  X-rays showed 
mild osteoarthritis involving the right knee, slightly 
increased since earlier examinations, and the left knee was 
unremarkable.  

The Board finds that the above-described clinical findings 
establish that the veteran has painful motion in the right 
knee and arthritis warranting a separate 10 percent 
evaluation for that knee.  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 1 
Vet. App. 411 (1991).  In addition, in the Board's judgement, 
these findings are also sufficient to warrant the assignment 
of a separate 10 percent rating under Diagnostic Code 5260 
for the left knee based on painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for each knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  
Although movement is painful, the veteran's limitation of 
motion reported during the July 2005 VA examination is not 
severe enough to warrant a higher evaluation under Diagnostic 
Codes 5260 and 5261.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected right and left knee disabilities are any 
more than 10 percent disabling based on arthritis and painful 
motion.


ORDER

1.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability based on instability or 
subluxation is denied.

2.  Entitlement to a disability rating in excess of 20 
percent for a left knee disability based on instability or 
subluxation is denied.

3.  Entitlement to a separate 10 percent evaluation for 
arthritis in the right knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

4.  Entitlement to a separate 10 percent evaluation for 
painful motion in the left knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


